1
     NIHAT DENIZ BAYRAMOGLU, ESQ. (Nevada. Bar No. 14030)
     Deniz@bayramoglu-legal.com
2    BAYRAMOGLU LAW OFFICES LLC
3
     1540 West Warm Springs Road, Suite 100
     Henderson, Nevada 89014
4    Telephone: 702.462.5973
5
     Facsimile: 702.553.3404
     Attorney for WINNER’S SUN PLASTIC &
6    ELECTRONIC (SHENZHEN) CO. LTD.
7                   IN THE UNITED STATES DISTRICT COURT

8                                     DISTRICT OF NEVADA
9
     WINNER’S SUN PLASTIC &
10
     ELECTRONIC (SHENZHEN) CO.                        Case No. 2:19-cv-00980-RFB-DJA
11   LTD., a Chinese Limited Company.
12
                   Plaintiff,                         EX PARTE MOTION REQUESTING
13                                                    AN EXTENSION OF TIME UNDER
     vs.                                              FRCP 4.
14

15   THE PARTNERSHIPS and
16   UNINCORPORATED ASSOCIATIONS
     IDENTIFIED ON SCHEDULE “B”
17            Defendants.
18

19

20

21          Plaintiff WINNER’S SUN PLASTIC & ELECTRONIC (SHENZHEN) CO. LTD., by and

22   through its undersigned counsel, Bayramoglu Law Offices, LLC, hereby files its Ex Parte Motion

23   Requesting an Extension of Time under Federal Rules of Civil Procedure 4. Plaintiff bases this

24   argument on all pleadings and papers filed therein, the following points and authorities, and any

25   oral argument at the time of hearing.

26            EX PARTE MOTION REQUESTING AN EXTENSION OF TIME UNDER FRCP 4

27                                             PAGE 1 OF 4

28
            Case 2:19-cv-00980-RFB-DJA Document 18 Filed 12/20/19 Page 2 of 4




1
                                            BACKGROUND

2           This case was filed on June 9, 2019 to combat online counterfeiters and infringers who
3    have and continue to infringe upon the patented technology regarding United States Patent
4    Number 9,995,993 (the “‘993” patent) and Winner’s trade dress by and/or offering to sell
5    unauthorized and unlicensed products, including but not limited to mobile devices to take
6    photographs (“Selfie Sticks”).
7           On information and belief, the Defendants in this matter create Internet Stores to sell their
8    products. The Defendants Internet Stores share unique identifiers, such as their usernames, and
9    suggest that the products sold are inexpensive and free from infringement of any kind. We also
10   believe that most, if not all of the Defendants in this action reside in China. Because of their
11   location and the fact that it may be close to impossible to actually serve the complaint on our
12   Defendants, on the August 13, 2019, we filed a Motion for Alternative Service (ECF No. 07) in
13   order to serve all of the Defendants through an email address. On August 14, 2019, Judge Albregts
14   granted our Order for Alternative Service for Defendants (ECF No. 08).
15          In order to obtain the email addresses from eBay and Amazon, on September 23, 2019, we
16   filed an Ex Parte Motion for Expedited Discovery (ECF No. 13). The court granted our order on
17   September 27, 2019
18          As Plaintiffs, we have done and continue to do our due diligence in this matter in our
19   attempt to serve Defendants in a timely matter. We served Amazon and eBay with discovery
20   requests in October. We received the requested information regarding defendants’ names and
21   email addresses from eBay. However we have not heard back from Amazon. We have contacted
22   Amazon requesting names and addresses of vendors that sell infringing products but to no avail.
23   We recently found out, though, that Amazon’s counsel responsible to responding to the discovery
24   requests is on maternity leave. Prior to learning this, Plaintiff’s counsel has also been on paternity
25   leave, therefore we ask the court to take into consideration the unusual circumstances of this case
26            EX PARTE MOTION REQUESTING AN EXTENSION OF TIME UNDER FRCP 4

27                                                PAGE 2 OF 4

28
            Case 2:19-cv-00980-RFB-DJA Document 18 Filed 12/20/19 Page 3 of 4




1    and counsel and grant our request to extend the time to serve the Complaint by 30 days. The

2    Plaintiff is unable to serve the Defendants until Amazon provides the name and email addresses

3    of the Defendants.

4           In order for this case to move forward and do our best for our Client, we respectfully

5    request that our Ex Parte Motion Requesting an Extension of Time under Federal Rule of Civil

6    Procedure 4, be granted so we may move forward in this case.

7
                                      POINTS AND AUTHORITIES
8
            Federal Rules of Civil Procedure 4(m) outlines the procedure for a court dismissing an
9
     action for failure to effectuate service of process:
10
                            If a defendant is not served within 90 days after the
11
                    complaint is filed, the court--on motion or on its own after notice to
12                  the plaintiff--must dismiss the action without prejudice against that
                    defendant or order that service be made within a specified time. But
13                  if the plaintiff shows good cause for the failure, the court must
                    extend the time for service for an appropriate period. This
14                  subdivision (m) does not apply to service in a foreign country under
15                  Rule 4(f), 4(h)(2), or 4(j)(1), or to service of a notice under Rule
                    71.1(d)(3)(A).
16

17   Federal Rule of Civil Procedure 4(m).

18          “Rule 4(m), as amended in 1993, requires a district court to grant an extension of time

19   when the plaintiff shows good cause for the delay … [a]dditionally, the rule permits the district

20   court to grant an extension even in the absence of good cause.” Efaw v. Williams, 473 F.3d 1038,

21   1040 (9th Cir. 2007).

22          The Court, in its August 14, 2019 Order Granting Plaintiff’s Motion for Alternative

23   Service, recognized that “Defendants are likely located in China.” Further, in recognition of this

24   fact, the Court applied Federal Rules of Civil Procedure 4(f), which governs service in a foreign

25

26            EX PARTE MOTION REQUESTING AN EXTENSION OF TIME UNDER FRCP 4

27                                                PAGE 3 OF 4

28
1    country. By Federal Rule of Civil Procedure 4(m)’s plain language, it is inapplicable to this

2    situation, where Plaintiff is attempting to serve foreign defendants.

3           Further, the Defendants are anonymous, and Plaintiff recently filed a motion for expedited

4    discovery to ascertain the e-mail addresses associated with the Defendant’s accounts on

5    Amazon.com and eBay.com for the purpose of effectuating service. As outlined above, we have

6    not yet received any information from Amazon.com regarding this case. Consequently, good

7    cause exists for this Court to continue this case and not dismiss it under Federal Rule of Civil

8    Procedure 4(m).
9
                                             CONCLUSION

10          Based on the foregoing, Plaintiff requests the court to grant an extension of time of 30 days
11   to effectuate service on Defendants under Federal Rule of Civil Procedure 4.
12          Dated this 20th day of December, 2019
13

14                                            BAYRAMOGLU LAW OFFICES LLC.
15
                                           By:     /s/ Nihat Deniz Bayramoglu
16
                                                   NIHAT DENIZ BAYRAMOGLU, ESQ.
17                                                 (Nevada. Bar No. 14030)
                                                   Deniz@bayramoglu-legal.com
18                                                 1540 West Warm Springs Road Suite 100
                                                   Henderson, Nevada 89014
19                                                 Attorney for WINNER’S SUN PLASTIC &
                                                   ELECTRONIC (SHENZHEN) CO. LTD.
20

21
             IT IS SO ORDERED.
22
             Dated: December 30, 2019
23
                                                 ___________________________
24                                               Daniel J. Albregts
                                                 United States Magistrate Judge
25

26            EX PARTE MOTION REQUESTING AN EXTENSION OF TIME UNDER FRCP 4

27                                               PAGE 4 OF 4

28
